Citation Nr: 1403378	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity, currently evaluated as 40 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1992 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain outstanding private treatment records and to obtain an updated VA examination.

The Veteran seeks an increased rating for residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity ("disability of the right upper extremity").  In his substantive appeal, he reported that he has been treated by his private providers since the July 2010 VA contracted examination, conducted by QTC.  The Board has reviewed the claims file and finds that the private treatment records identified in the substantive appeal have not been obtained and associated with the claims file.  Consequently, a remand is necessary to obtain the outstanding treatment records prior to the adjudication of the Veteran's claim.

Additionally, the Veteran avers that the July 2010 examiner from QTC does not have the requisite expertise to determine the severity of his disability and requests a new examination with a qualified expert.  He reported that he has seen five board certified hand surgeons or orthopedic surgeons since his July 2010 examination, each of which have found ulnar neuropathy and recommended surgery.  Because the Veteran has been treated for his symptoms since July 2010, and because he suggests that his symptoms were not accurately documented in the July 2010 QTC report and have possibly worsened since that examination, the Board finds that a remand is necessary to schedule a new VA examination with a qualified examiner to determine the current severity of his service-connected disability of the right upper extremity.

Finally, in light of the Veteran's statement that he lost his job in August 2011 due to his service-connected disability, the Board finds that another opinion should be obtained to determine the impact of his service-connected disability on his employment.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the necessary release forms for VA to obtain copies of treatment records for all private health care practitioners/facilities that have provided treatment for his service-connected disability of the right upper extremity, to include the providers identified in the substantive appeal.  Then, undertake all appropriate development to obtain the private treatment records.  Any and all negative responses should be documented and recorded in the claims file.

2. Obtain updated VA treatment records and associate them with the claims file.

3. After obtaining all outstanding records, schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current severity of his service-connected disability of the right upper extremity, noted as residuals of a laceration of the right ring and middle fingers with decreased extension and with ulnar nerve damage, loss of sensation, and decreased grip strength of the right upper extremity.  The claims file and all pertinent records on Virtual VA and VBMS must be made available for review and the examiner's report should reflect that such review occurred.

All indicated diagnostic tests and studies must be accomplished.

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected disability of the right upper extremity and fully describe the extent and severity of those manifestations.  

The examiner must also elicit from the Veteran and record, for clinical purposes, a full work and educational history.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (disability of the right upper extremity and scars of the upper right extremity), considered in combination, render the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examination report must include a complete rationale for all opinions and conclusions reached.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


